Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2003

Williams v. Dist Dir INS
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2443




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Williams v. Dist Dir INS" (2003). 2003 Decisions. Paper 204.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/204


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL
                                              *AMENDED
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                         02-2443
                                      ____________

                                WORGOR WILLIAMS,

                                              Appellant

                                             v.

           ANDREA J. QUARANTILLO, DISTRICT DIRECTOR FOR INS

                                 ____________________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                         ____________________

                               (D.C. Civ. No. 02-cv-00119)
                   District Judge: The Honorable Katharine S. Hayden

                                 Argued: June 16, 2003


                  Before: ALITO, ROTH, and HALL,* Circuit Judges

                               (Filed: September 26, 2003)

                                 ____________________

                                       OPINION
                                 ____________________




*
    Sitting by designation: Cynthia H. Hall, Circuit Judge, U.S.C.A., Ninth Circuit.
                                           *Maria Torres, Esq. (Argued)


                                           Zachary Margulis-Ohnuma (Argued)
                                           Hafetz & Necheles
                                           500 Fifth Avenue
                                           29 th Floor
                                           New York, New York 10110

                                           Counsel for Appellant

                                           Michael P. Lindeman (Argued)
                                           Assistant Director
                                           Christopher C. Fuller
                                           Senior Litigation Counsel
                                           Office of Immigration Litigation
                                           Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 878, Ben Franklin Section
                                           Washington, DC 20044

                                           Counsel for Appellee

PER CURIAM:

       This is an appeal from a District Court order denying a petition for a writ of habeas

corpus under 28 U.S.C. § 2241. The petitioner, Worgor Williams, a native and citizen of

Ghana, arrived in the United States as stowaway and asserts rights under Article III of the

United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment, 1465 U.N.T.S. 85, G.A.Res. 39/46, 39th Sess., U.N.G.A.O.R.

Supp. No. 51 at 197, U.N. Doc. A./39/51 (1984). Because we write for the benefit of the

parties, the background of the case is not set out.

       1. Although the government contends that the District Court lacks jurisdiction to

                                              2
entertain the habeas petition, our Court’s recent decision in Ogbudimkpa v. Ashcroft,

2003 WL 21995303, (3d Cir., Aug. 22, 2003), forecloses that argument.

       2. The petitioner contends that he had a constitutional right to due process in the

administrative proceedings and that this right was violated. The respondent argues,

however, that “[a]s an unadmitted alien in immigration proceedings, [Williams had] no

protection from the Constitution . . . .” Respondent’s Br. at 26. Assuming for the sake of

argument that the petitioner had due process rights in the administrative proceedings, we

hold, for essentially the reasons set out in the opinion of the District Court that “all due

process requirements were met.” Dist. Op. at 10. In Chong v. District Director, INS, 264

F.3d 378, 386 (3d Cir. 2001), which concerned removal proceedings against a permanent

resident alien, we stated that due process required that the alien “(1) be entitled to fact

finding based on a record produced before the board and disclosed to her; (2) be allowed

to make arguments on her own behalf; and (3) have the right to an individualized

determination of her interests.” See also Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir.

2001). In this case, the petitioner was given all of those rights. We have considered all of

the petitioner’s arguments, but assuming arguendo that the petitioner possessed due

process rights, all of those rights were observed.

       3. We have considered all of the petitioner’s remaining arguments, and find no

ground for reversing the decision of the District Court. We note that both the

Immigration Judge and the Board of Immigration appeals found that the petitioner had


                                               3
not satisfied his burden of showing that he is likely to be tortured if returned to Ghana and

that the District Court found that this conclusion was supported by substantial evidence.

See J.A. 20-21, 100, 103-111.

       For the reasons set out above, the order of the District Court denying the petition

for a writ of habeas corpus is affirmed.




                                             4